DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a crank angle signal output unit” in claims 1, 5 and 6.
“a misfire detection device” in claim 1, 5 and 6.
“a crankshaft rotation speed fluctuation physical quantity acquisition unit” in claims 1, 5 and 6.
“a misfire determination unit” in claims 1, 5 and 6.
“a rough road traveling determination unit” in claims 1, 5 and 6.
“a vehicle traveling state detection unit” in claims 1, 5 and 6.

A review of the specification has returned the following structure:
The crank angle signal output unit as crank angle signal output unit 10.
The misfire detection device as misfire detection device 20.
The crankshaft rotation speed fluctuation physical quantity acquisition unit as crankshaft rotation speed fluctuation physical quantity acquisition unit 22.
The misfire determination unit as misfire determination unit 24.
The rough road traveling determination unit as rough road traveling determination unit 26.
The vehicle traveling state detection unit as vehicle traveling state detection unit 28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Zhang on 07/14/21.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An engine unit, comprising:

a misfire detection device including a crankshaft rotation speed fluctuation physical quantity acquisition unit and a misfire determination unit, the crankshaft rotation speed fluctuation physical quantity acquisition unit being configured to acquire a crankshaft rotation speed fluctuation physical quantity in relation to an amount of fluctuation in a rotation speed of the crankshaft based on a signal from the crank angle signal output unit, the misfire determination unit being configured to determine a misfire state of the internal combustion engine based on [[a]]the crankshaft rotation speed fluctuation physical quantity acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit, 
the internal combustion engine being configured such that 
a relationship between the crankshaft rotation speed fluctuation physical quantity and a frequency of an occurrence thereof is characterized by a first distribution indicating operation of the crankshaft in a normal state without a misfire, and a second distribution indicating operation of the crankshaft in [[a]]the misfire state in which a misfire occurs, 
an interval between a first tail of the first distribution of the crankshaft rotation speed fluctuation physical quantity and an adjacent second tail of the second distribution of the crankshaft rotation speed fluctuation physical quantity widens as a load increases and narrows as the rotation speed of the crankshaft 
a low load and low rotation speed region in which the interval between the adjacent first and second tails is relatively narrow and a high load and high rotation speed region in which the interval between the adjacent first and second tails is relatively wide are present in a range of the rotation speed of the crankshaft 
the misfire detection device further including a rough road traveling determination unit that
(a) determines a determination result indicating a rough road traveling state based on a distribution state of the crankshaft rotation speed fluctuation physical quantity acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit, the distribution stateincluding the first distribution and the second distribution, or (b) includes a vehicle traveling state detection unit for detecting a physical quantity in relation to a vehicle traveling state except the crankshaft rotation speed fluctuation physical quantity, and determines a rough road traveling state based on a detection result obtained by the vehicle traveling state detection unit, and
suspends a determination of [[a]]the misfire state in the internal combustion engine based on [[a]]the determination result obtained by the rough road traveling determination unit, at least in the low load and low rotation speed region having a narrower interval between the adjacent first and second tails as compared to the high load and high rotation speed region.

2. (Previously Presented) The engine unit according to claim 1, wherein the internal combustion engine is configured such that
in the high load and high rotation speed region, the adjacent first and second tails are distant from each other, and 
in the low load and low rotation speed region, the adjacent first and second tails overlap each other, or the interval between the adjacent first and second tails is narrower than the interval between the adjacent first and second tails in the high load and high rotation speed region.

3. (Currently Amended) The engine unit according to claim 2, wherein the misfire determination unit sets a misfire determination region for determining the misfire state in [[an]]the  state of the crankshaft rotation speed fluctuation physical quantity including the first distribution and the second distribution, and determines the misfire state based on the second distribution of the crankshaft rotation speed fluctuation physical quantity included in the misfire determination region, and 
the rough road traveling determination unit sets a rough road determination region for determining the rough road traveling state in the  state of the crankshaft rotation speed fluctuation physical quantity such that the rough road determination region and the misfire determination region at least partially overlap each other, and determines the rough road traveling state based on a portion of the  state of the crankshaft rotation speed fluctuation physical quantity included in the rough road determination region.

4. (Currently Amended) The engine unit according to claim 1, wherein the misfire determination unit sets a misfire determination region for determining the misfire state in [[an]]the  state of the crankshaft rotation speed fluctuation physical quantity including the first distribution and the second distribution, and determines the misfire state based on the second distribution of the crankshaft rotation speed fluctuation physical quantity included in the misfire determination region, and 
the rough road traveling determination unit sets a rough road determination region for determining the rough road traveling state in the  state of the crankshaft rotation speed fluctuation physical quantity such that the rough road determination region and the misfire determination region at least partially overlap each other, and determines the rough road traveling state based on a portion of the  state of the crankshaft rotation speed fluctuation physical quantity included in the rough road determination region.

5. (Currently Amended) An engine unit, comprising:
an internal combustion engine including a crankshaft and a crank angle signal output unit that periodically outputs a crank angle signal in accordance with a rotation of the crankshaft; and 
a misfire detection device including a crankshaft rotation speed fluctuation physical quantity acquisition unit and a misfire determination unit, the crankshaft rotation speed fluctuation physical quantity acquisition unit being configured to acquire a crankshaft rotation speed fluctuation physical quantity in relation to an amount of fluctuation in a rotation speed of the crankshaft based on a signal from the crank angle signal output unit, the misfire determination unit being configured to determine a misfire state of the internal combustion engine based on [[a]]the crankshaft rotation speed fluctuation physical quantity acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit, wherein 
the internal combustion engine is configured such that 
a relationship between the crankshaft rotation speed fluctuation physical quantity and a frequency of an occurrence thereof is characterized by a first distribution indicating operation of the crankshaft in a normal state without a misfire, and a indicating operation of the crankshaft in [[a]]the misfire state in which a misfire occurs,
an interval between a first tail of the first distribution of the crankshaft rotation speed fluctuation physical quantity and an adjacent second tail of the second distribution of the crankshaft rotation speed fluctuation physical quantity widens as a load increases and narrows as the rotation speed of the crankshaft increases, and 
a low load and low rotation speed region in which the interval between the adjacent first and second tails is relatively narrow and a high load and high rotation speed region in which the interval between the adjacent first and second tails is relatively wide are present in a range of the rotation speed of the crankshaft and the load during traveling of a vehicle,
the misfire detection device further includes a rough road traveling determination unit that 
(a) determines a determination result indicating a rough road traveling state based on a distribution state of the crankshaft rotation speed fluctuation physical quantity acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit, the distribution state including the first distribution and the second distribution, or (b) includes a vehicle traveling state detection unit for detecting a physical quantity in relation to a vehicle traveling state except the crankshaft rotation speed fluctuation physical quantity, and determines a rough road traveling state based on a detection result obtained by the vehicle traveling state detection unit, and 
suspends a determination of [[a]]the misfire state in the internal combustion engine based on [[a]]the determination result obtained by the rough road traveling determination unit, at least in the low load and low rotation speed region having a narrower interval between the adjacent first and second tails as compared to the high load and high rotation speed region, 
the misfire determination unit sets a misfire determination region for determining the misfire state in [[an]]the  state of the crankshaft rotation speed fluctuation physical quantity including the first distribution and the second distribution, and determines the misfire state based on the second distribution of the crankshaft rotation speed fluctuation physical quantity included in the misfire determination region, 
 state of the crankshaft rotation speed fluctuation physical quantity such that the rough road determination region and the misfire determination region at least partially overlap each other, and determines the rough road traveling state based on a portion of the  state of the crankshaft rotation speed fluctuation physical quantity included in the rough road determination region, and 
the rough road traveling determination unit is configured to
set the rough road determination region such that at least a part of the rough road determination region is located between two adjacent peaks comprising a first peak of the first distribution and a second peak of the second distribution, the second peak being adjacent to the first peak in the  state of the crankshaft rotation speed fluctuation physical quantity, and 
determine the rough road traveling state based on the portion of the  state of the crankshaft rotation speed fluctuation physical quantity included in the rough road determination region, by using a difference between the first distribution and the second distribution in which, in a region between the two adjacent peaks, the first distribution of the crankshaft rotation speed fluctuation physical quantity in the normal state decreases in a direction away from the first peak, and the second distribution of the crankshaft rotation speed fluctuation physical quantity in the misfire state increases in the direction away from the first peak.

6. (Currently Amended) A vehicle, comprising: 
an engine unit, including 
an internal combustion engine including a crankshaft and a crank angle signal output unit that periodically outputs a crank angle signal in accordance with a rotation of the crankshaft; and 
a misfire detection device including a crankshaft rotation speed fluctuation physical quantity acquisition unit and a misfire determination unit, the crankshaft rotation speed fluctuation physical quantity acquisition unit being configured to acquire a crankshaft rotation speed fluctuation physical quantity in relation to an amount of fluctuation in a rotation speed of the crankshaft based on a signal from the crankshaft rotation speed fluctuation physical quantity acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit, wherein
the internal combustion engine is configured such that 
a relationship between the crankshaft rotation speed fluctuation physical quantity and a frequency of an occurrence thereof is characterized by a first distribution indicating operation of the crankshaft in a normal state without a misfire, and a second distribution indicating operation of the crankshaft in [[a]]the misfire state in which a misfire occurs,
an interval between a first tail of the first distribution of the crankshaft rotation speed fluctuation physical quantity and an adjacent second tail of the second distribution of the crankshaft rotation speed fluctuation physical quantity widens as a load increases and narrows as the rotation speed of the crankshaft increases, and 
a low load and low rotation speed region in which the interval between the adjacent first and second tails is relatively narrow and a high load and high rotation speed region in which the interval between the adjacent first and second tails is relatively wide are present in a range of the rotation speed of the crankshaft and the load during traveling of the vehicle, and
the misfire detection device further includes a rough road traveling determination unit that 
(a) determines a determination result indicating a rough road traveling state based on a distribution state of the crankshaft rotation speed fluctuation physical quantity acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit, the distribution state including the first distribution and the second distribution, or (b) includes a vehicle traveling state detection unit for detecting a physical quantity in relation to a vehicle traveling state except the crankshaft rotation speed fluctuation physical quantity, and determines a rough road traveling state based on a detection result obtained by the vehicle traveling state detection unit, and 
suspends a determination of [[a]]the misfire state in the internal combustion engine based on [[a]]the determination result obtained by the rough road traveling determination unit, at least in the low 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an Examiner’s statement of reasons for allowance:
ICHIKAWA (US 5,539,644) is considered to be the closest prior art of record.	
Regarding claim 1, ICHIKAWA discloses an engine unit, comprising: 
an internal combustion engine (2) including a crankshaft (col. 6 line 20) and a crank angle signal output unit (10) that periodically outputs a crank angle signal in accordance with rotation of the crankshaft (pulse signal, col. 6 lines 20-21); and 
a misfire detection device (400, 600, 700 and 900 taken together) including a crankshaft rotation speed fluctuation physical quantity acquisition unit (400) and a misfire determination unit (601-605 and 900 taken together), the crankshaft rotation speed fluctuation physical quantity acquisition unit being configured to acquire a crankshaft rotation speed fluctuation physical quantity (Δωn at 403) in relation to an amount of fluctuation in a rotation speed of the crankshaft based on a signal from the crank angle signal output unit (col. 7 lines 25-30), the misfire determination unit (601-605 and 900 taken together) being configured to determine a misfire state (MFn-1=1, 904 in Fig. 9, see col. 12 lines 43-46) of the internal combustion engine based on the crankshaft rotation speed fluctuation physical quantity (misfire state determined at 904 only if XMFn-1=1 at 901, where XMFn-1 is set to 1 at 603 if Δωn > REF; likewise XRAF and MSK in Fig. 9 are set in processes based on Δωn in 603-607 and 702-705) acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit (at 403), 
the internal combustion engine being configured such that 
a relationship between the crankshaft rotation speed fluctuation physical quantity (Δωn) and a frequency of an occurrence thereof is depicted as a first distribution (A, Fig. A below; compare to distribution E in Applicant’s Fig. 5A) representing operation of the crankshaft in a normal state without a misfire (col. 8 lines 13-16), and a second distribution (B, Fig. A) 
the misfire detection device further including a rough road traveling determination unit (606-607 and 700 taken together) that 
(a) determines a rough road traveling state (at 704,705) based on a distribution state (the distribution of J1 Δωn’s, col. 11 lines 10-15) of the crankshaft rotation speed fluctuation physical quantity (Δωn; the determination of a rough road state [at 704,705] is made every J1 spark ignitions [col. 11 lines 2-4; 701] based on the evaluation of J1 Δωn’s in the process of Fig. 6 where depending on the value of Δωn compared to REF and REF’, the misfire counter CMIS, the rough road counter CRAF or neither CMIS nor CRAF are increased [603-607][see also Fig. A below], then the rough road state is determined [XRAF in 704,705; col. 11 lines 36-42] based on a comparison of the values of CRAF and CMIS; in other words, the determination of a rough road is made at 704,705 based on the distribution state of J1 Δωn’s; compare to Applicant’s disclosed invention at 0083 and Fig. 5B [see also Fig. A below] where Applicant’s P, Q, counter value of AR1 and counter value of AR2 are respectively analogous to ICHIKAWA’s REF’, REF, CRAF and CMIS) acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit (at 401-403), the distribution state based on the first distribution and the second distribution (inasmuch as Applicant’s disclosed invention; see rejections under 112a and 112b above; in the context of Applicant’s disclosure this limitation is considered to only imply that the distribution state of the acquired physical quantity is compared to the first distribution and the second distribution as Applicant’s disclosure does not disclose a step wherein the distribution state is calculated or otherwise derived from the first distribution and the second distribution), or (b) includes a vehicle traveling state detection unit for detecting a physical quantity in relation to a vehicle traveling state except the crankshaft rotation speed fluctuation physical quantity, and determines a rough road traveling state based on a detection result obtained by the vehicle traveling state detection unit (optional limitation), and 
suspends a determination of a misfire (at 905; col. 12 lines 47-49) in the internal combustion engine based on a determination result (XRAF=0 at 902, col. 11 lines 38-39 and col. 
The prior art fails to teach or render obvious the claim limitation “an interval between a first tail of the first distribution of the crankshaft rotation speed fluctuation physical quantity and an adjacent second tail of the second distribution of the crankshaft rotation speed fluctuation physical quantity widens as a load increases and narrows as a crankshaft rotation speed increases, and a low load and low rotation speed region in which the interval between the adjacent first and second tails is relatively narrow and a high load and high rotation speed region in which the interval between the adjacent tails is relatively wide are present in a range of the crankshaft rotation speed and the load during traveling of a vehicle” in the manner defined in the instant amended claim 1.
[AltContent: arrow][AltContent: textbox (Misfire determination region)][AltContent: arrow][AltContent: textbox (Rough-road determination region (determination based on both CRAF and CMIS))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (If Δωn > REF
Then CMIS = CMIS+1
(increase misfire counter))][AltContent: arrow][AltContent: textbox (If REF’ < Δωn < REF
Then CRAF = CRAF+1
(increase rough-road counter))][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    469
    923
    media_image1.png
    Greyscale

Figure A Annotations of ICHIKAWA Fig. 17. Compare to Applicant’s Fig. 5B and 0083 lines 9-11 where P, Q, counter value of AR1 and counter value of AR2 are respectively analogous to ICHIKAWA’s REF’, REF, CRAF and CMIS.
Regarding claim 5, ICHIKAWA discloses an engine unit, comprising: 
an internal combustion engine (2) including a crankshaft (col. 6 line 20) and a crank angle signal output unit (10) that periodically outputs a crank angle signal in accordance with rotation of the crankshaft (pulse signal, col. 6 lines 20-21); and 
n at 403) in relation to an amount of fluctuation in a rotation speed of the crankshaft based on a signal from the crank angle signal output unit (col. 7 lines 25-30), the misfire determination unit (601-605 and 900 taken together) being configured to determine a misfire state (MFn-1=1, 904 in Fig. 9, see col. 12 lines 43-46) of the internal combustion engine based on the crankshaft rotation speed fluctuation physical quantity (misfire state determined at 904 only if XMFn-1=1 at 901, where XMFn-1 is set to 1 at 603 if Δωn > REF; likewise XRAF and MSK in Fig. 9 are set in processes based on Δωn in 603-607 and 702-705) acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit (at 403), 
the internal combustion engine being configured such that 
a relationship between the crankshaft rotation speed fluctuation physical quantity (Δωn) and a frequency of an occurrence thereof is depicted as a first distribution (A, Fig. A below; compare to distribution E in Applicant’s Fig. 5A) representing operation of the crankshaft in a normal state without a misfire (col. 8 lines 13-16), and a second distribution (B, Fig. A) representing operation of the crankshaft in a misfire state in which a misfire occurs (col. 8 lines 16-18), 
the misfire detection device further including a rough road traveling determination unit (606-607 and 700 taken together) that 
(a) determines a rough road traveling state (at 704,705) based on a distribution state (the distribution of J1 Δωn’s, col. 11 lines 10-15) of the crankshaft rotation speed fluctuation physical quantity (Δωn; the determination of a rough road state [at 704,705] is made every J1 spark ignitions [col. 11 lines 2-4; 701] based on the evaluation of J1 Δωn’s in the process of Fig. 6 where depending on the value of Δωn compared to REF and REF’, the misfire counter CMIS, the rough road counter CRAF or neither CMIS nor CRAF are increased [603-607][see also Fig. A above], then the rough road state is determined [XRAF in 704,705; col. 11 lines 36-42] based on a comparison of the values of CRAF and CMIS; in other words, the determination of a rough road is 1 Δωn’s; compare to Applicant’s disclosed invention at 0083 and Fig. 5B [see also Fig. A below] where Applicant’s P, Q, counter value of AR1 and counter value of AR2 are respectively analogous to ICHIKAWA’s REF’, REF, CRAF and CMIS) acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit (at 401-403), the distribution state based on the first distribution and the second distribution (inasmuch as Applicant’s disclosed invention; see rejections under 112a and 112b above; in the context of Applicant’s disclosure this limitation is considered to only imply that the distribution state of the acquired physical quantity is compared to the first distribution and the second distribution as Applicant’s disclosure does not disclose a step wherein the distribution state is calculated or otherwise derived from the first distribution and the second distribution), or (b) includes a vehicle traveling state detection unit for detecting a physical quantity in relation to a vehicle traveling state except the crankshaft rotation speed fluctuation physical quantity, and determines a rough road traveling state based on a detection result obtained by the vehicle traveling state detection unit (optional limitation), and 
suspends a determination of a misfire (at 905; col. 12 lines 47-49) in the internal combustion engine based on a determination result (XRAF=0 at 902, col. 11 lines 38-39 and col. 12 lines 34-39) obtained by the rough road traveling determination unit (at 704; col. 11 lines 37-39), at least in the low load and low rotation speed region having a narrower interval between the adjacent first and second tails as compared to the high load and high rotation speed region (determination is suspended regardless of operating region).
ICHIKAWA further discloses the misfire determination unit (601-605 and 900 taken together) sets a misfire determination region (Δωn>REF, 603; Fig. A above) for determining the misfire state in an overall distribution of the crankshaft rotation speed fluctuation physical quantity including the first distribution and the second distribution, and determines the misfire state based on the second distribution of the crankshaft rotation speed fluctuation physical quantity included in the misfire determination region (601-605 and 904-905), and 
the rough road traveling determination unit (606-607 and 700 taken together) sets a rough road determination region (Δωn>REF’, 606-607; Fig. A above; note that as rough road process 700 relies upon n>REF, Fig. 17; note that as rough road process 700 relies upon both CRAF and CMIS the rough road determination region is considered to include Δωn>REF, i.e. to overlap with the misfire determination region), and determines the rough road traveling state (at 704,705) based on a portion (CRAF and CMIS) of the overall distribution of the crankshaft rotation speed fluctuation physical quantity included in the rough road determination region (at 703)
ICHIKAWA further discloses the rough road traveling determination unit (606-607 and 700 taken together) is configured to
set the rough road determination region (Fig. A above) such that at least a part of the rough road determination region (from REF’ to XREF) is located between two adjacent peaks comprising a first peak (at XREF’-) of the first distribution (A) and a second peak (at XREF) of the second distribution (B), the second peak being adjacent to the first peak in the overall distribution of the crankshaft rotation speed fluctuation physical quantity (Fig. A), and
determine the rough road traveling state (at 704,705) based on the portion of the overall distribution of the crankshaft rotation speed fluctuation physical quantity included in the rough road determination region (the portion is counted by CRAF and CMIS, see Fig. A), by using a difference between the first distribution and the second distribution in which (inasmuch as Applicant’s disclosed invention, the first and second distributions contribute to the counters CRAF and CMIS) in which, in a region between the two adjacent peaks (XREF’,XREF), the first distribution (A)  of the crankshaft rotation speed fluctuation physical quantity in the normal state decreases in a direction (decreases to the right) away from the first peak (XREF’-), and the second distribution of the crankshaft rotation speed fluctuation physical quantity in the misfire state increases in the direction away from the first peak (increases to the right from REF).
The prior art fails to teach or render obvious the claim limitation “an interval between a first tail of the first distribution of the crankshaft rotation speed fluctuation physical quantity and an adjacent second 
Regarding claim 6, ICHIKAWA discloses a vehicle (i.a. col. 1 line 60) comprising: 
an internal combustion engine (2) including a crankshaft (col. 6 line 20) and a crank angle signal output unit (10) that periodically outputs a crank angle signal in accordance with rotation of the crankshaft (pulse signal, col. 6 lines 20-21); and 
a misfire detection device (400, 600, 700 and 900 taken together) including a crankshaft rotation speed fluctuation physical quantity acquisition unit (400) and a misfire determination unit (601-605 and 900 taken together), the crankshaft rotation speed fluctuation physical quantity acquisition unit being configured to acquire a crankshaft rotation speed fluctuation physical quantity (Δωn at 403) in relation to an amount of fluctuation in a rotation speed of the crankshaft based on a signal from the crank angle signal output unit (col. 7 lines 25-30), the misfire determination unit (601-605 and 900 taken together) being configured to determine a misfire state (MFn-1=1, 904 in Fig. 9, see col. 12 lines 43-46) of the internal combustion engine based on a crankshaft rotation speed fluctuation physical quantity (misfire state determined at 904 only if XMFn 1=1 at 901, where XMFn 1 is set to 1 at 603 if Δωn > REF; likewise XRAF and MSK in Fig. 9 are set in processes based on Δωn in 603-607 and 702-705) acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit (at 403), 
the internal combustion engine being configured such that 
a relationship between the crankshaft rotation speed fluctuation physical quantity (Δωn) and a frequency of an occurrence thereof is depicted as a first distribution (A, Fig. A above; compare to distribution E in Applicant’s Fig. 5A) representing operation of the crankshaft in a normal state without a misfire (col. 8 lines 13-16), and a second distribution (B, Fig. 17) representing operation of the crankshaft in a misfire state in which a misfire occurs (col. 8 lines 16-18), 

(a) determines a rough road traveling state (at 704,705) based on a distribution state (the distribution of J1 Δωn’s, col. 11 lines 10-15) of the crankshaft rotation speed fluctuation physical quantity (Δωn; the determination of a rough road state [at 704,705] is made every J1 spark ignitions [col. 11 lines 2-4; 701] based on the evaluation of J1 Δωn’s in the process of Fig. 6 where depending on the value of Δωn compared to REF and REF’, the misfire counter CMIS, the rough road counter CRAF or neither CMIS nor CRAF are increased [603-607][see also Fig. A above], then the rough road state is determined [XRAF in 704,705; col. 11 lines 36-42] based on a comparison of the values of CRAF and CMIS; in other words, the determination of a rough road is made at 704,705 based on the distribution state of J1 Δωn’s; compare to Applicant’s disclosed invention at 0083 and Fig. 5B [see also Fig. A above] where Applicant’s P, Q, counter value of AR1 and counter value of AR2 are respectively analogous to ICHIKAWA’s REF’, REF, CRAF and CMIS) acquired by the crankshaft rotation speed fluctuation physical quantity acquisition unit (at 401-403), the distribution state based on the first distribution and the second distribution (inasmuch as Applicant’s disclosed invention; see rejections under 112a and 112b above; in the context of Applicant’s disclosure this limitation is considered to only imply that the distribution state of the acquired physical quantity is compared to the first distribution and the second distribution as Applicant’s disclosure does not disclose a step wherein the distribution state is calculated or otherwise derived from the first distribution and the second distribution), or (b) includes a vehicle traveling state detection unit for detecting a physical quantity in relation to a vehicle traveling state except the crankshaft rotation speed fluctuation physical quantity, and determines a rough road traveling state based on a detection result obtained by the vehicle traveling state detection unit (optional limitation), and 
suspends a determination of a misfire (at 905; col. 12 lines 47-49) in the internal combustion engine based on a determination result (XRAF=0 at 902, col. 11 lines 38-39 and col. 12 lines 34-399) obtained by the rough road traveling determination unit (at 704; col. 11 lines 37-39), at least in the low load and low rotation speed region having a narrower interval between 
The prior art fails to teach or render obvious the claim limitation “an interval between a first tail of the first distribution of the crankshaft rotation speed fluctuation physical quantity and an adjacent second tail of the second distribution of the crankshaft rotation speed fluctuation physical quantity widens as a load increases and narrows as a crankshaft rotation speed increases, and a low load and low rotation speed region in which the interval between the adjacent first and second tails is relatively narrow and a high load and high rotation speed region in which the interval between the adjacent tails is relatively wide are present in a range of the crankshaft rotation speed and the load during traveling of a vehicle” in the manner defined in the instant amended claim 6.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747